DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 3/3/2022, which has been entered and made of record. Claims 1-11, 17-20 have been amended. No claims are cancelled or added. Claims 1-20 are pending in the application.
Rejections of claims 17-20 under 35 U.S.C. 101 made on 2/2/2022, are withdrawn in view of amendments made to these claims.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance:
Regarding claim 1, prior arts of record taken alone or in combination fail to reasonably disclose or suggest the limitation – 
wherein the modeling component is configured to update the control volume in response to modification of computer aided design data associated with the mechanical device, and a machine learning component configured to predict fluid flow and physics behavior associated 
Non-transitory computer readable storage device claim 17 recites allowable features similar to claim 1 discussed above and is therefore allowable.
	Claims 11-16 were previously allowed.
For further reasons of allowance of claims 1-20, please refer to the Office Action of 2/2/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N. FLORA whose telephone number is (571)272-5742. The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm, alternate Fridays, EST..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
	/NURUN N FLORA/            Primary Examiner, Art Unit 2619